Per Curiam.

Respondent intended to, and for a short time did, thwart the administration of justice. He obtained and kept contraband which he knew the federal authorities, armed with a search warrant, sought. This is a *67serious crime. Therefore, we agree with the board’s findings of fact and conclusions of law, but order that respondent be permanently disbarred. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes,
Douglas, Wright and Resnick, JJ., concur.
H. Brown, J., dissents.